DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Claims 16-20 are objected to because a program product cannot comprise structure (computer useable medium).
Although the claims are written as product claims and appear to purport to be structure. The program claims seem to evidence that the remaining claims although not specifically calling the recited combination a program, really are intended to read on one. The structure is the processor running specific parts of the program.
Claim 16 should rewrite the preamble as following: "A computer readable medium embodying a computer program product for facilitating real-time monitoring of a deployed machine learning model , said computer program having program instructions executable by a processor to cause the processor ".
Appropriate correction is required.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5-8, 16-18 is/are rejected under 35 U.S.C. 103 as obvious over Spiro et al. (US 2018/0174067A1).
Regarding claims 1 and 16, Spiro et al. disclose a system, comprising: 
a processor that executes computer-executable instructions stored in a memory, which causes the processor to: 
receive monitoring settings associated with a machine learning model (risk model 6) to be monitored, wherein the monitoring settings identify a first set of data features generated as output by the machine learning model and a second set of data features received as input by the machine learning model (para. [0017], [0152]-[0155]); 
compute a first set of statistical metrics based on the first set of data features, the first set of statistical metrics characterizing a performance quality of the machine learning model (para. [0109]-[0110], [0116]); compute a second set of statistical metrics based on the second set of data features, the second set of statistical metrics characterizing trends or distributions of input data associated with the machine learning model (para. [0109]-[0110], [0116]); and 
store the first set of statistical metrics and the second set of statistical metrics in a data warehouse (database 7)(para. [0068], [0120]).
Regarding claim 2, Spiro et al. disclose the computer-executable instructions are further executable to cause the processor to: render the first set of statistical metrics and the second set of statistical metrics on an electronic interface (Fig.1, interface 13, para. [0067]).
Regarding claim 5 Spiro et al. disclose the first set of statistical metrics are computed based on feedback associated with the first set of data features generated as output by the machine learning model (e.g. para. [0068]).
Regarding claim 6 Spiro et al. disclose the monitoring settings identify the first set of statistical metrics and the second set of statistical metrics as metrics to be computed (e.g. para. [0109]).
Regarding claim 7 Spiro et al. disclose the first set of statistical metrics include precision values, recall values, or Dice scores (risk score) associated with the first set of data features generated as output by the machine learning model (risk model 6)(e.g. para. [0157]).
Regarding claim 8, Spiro et al. disclose the second set of statistical metrics include means, standard deviations, minimums, maximums, or cardinalities associated with the second set of data features received as input by the machine learning model (e.g. para. [0108]).
Regarding claim 17, Spiro et al. disclose visually display the first statistical metrics and the second statistical metrics on an electronic interface (Fig.1, interface 13, para. [0067]).
Regarding claim 18, Spiro et al. disclose generate a receiver operating characteristic (ROC) curve based on the output datasets and based on feedback associated with the output datasets, and visually display the ROC curve on the electronic interface (e.g. para. [0270]).
Claim(s) 9, 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiro et al. (US 2018/0174067A1) in view of Bettaiah et al. (US 10,505,825).
Regrading claim 9, Spiro et al. disclose a system, comprising: 
a processor that executes computer-executable instructions stored in a memory, which causes the processor to: 
receive monitoring settings associated with a machine learning model (risk model 6) to be monitored, wherein the monitoring settings identify a first set of data features generated as output by the machine learning model and a second set of data features received as input by the machine learning model (para. [0017], [0152]-[0155]); 
compute a first set of statistical metrics based on the first set of data features, the first set of statistical metrics characterizing a performance quality of the machine learning model (para. [0109]-[0110], [0116]); compute a second set of statistical metrics based on the second set of data features, the second set of statistical metrics characterizing trends or distributions of input data associated with the machine learning model (para. [0109]-[0110], [0116]); and 
store the first set of statistical metrics and the second set of statistical metrics in a data warehouse (database 7)(para. [0068], [0120]).
Spiro et al. fail to tech artificial intelligence (Al) algorithm.
Bettaiah et al. teach artificial intelligence (Al) algorithm  and the machine learning model are the same (see Col.239, lines 2-9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bettaiah et al. with the teaching of Spiro et al. in order to provide the operation of an automatic service monitoring system.
Regarding claim 12, Spiro et al. disclose the first set of statistical metrics are calculated based on feedback associated with the first set of data fields generated as output by the machine learning model (e.g. para. [0068]). However, Bettaiah et al. teach the Al algorithm and the machine learning model are the same. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bettaiah et al. with the teaching of Spiro et al. in order to provide the operation of an automatic service monitoring system.
Regarding claims 13,  Spiro et al. disclose the monitoring information indicates the first set of statistical metrics and the second set of statistical metrics as metrics to be computed (e.g. para. [0109]).
Regarding claims 14,  Spiro et al. disclose the first set of statistical metrics include precision values, recall values, or Dice scores (risk score) associated with the first set of data features generated as output by the machine learning model (risk model 6)(e.g. para. [0157]). Spiro et al. fail to tech artificial intelligence (Al) algorithm. However, Bettaiah et al. teach the Al algorithm and the machine learning model are the same. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bettaiah et al. with the teaching of Spiro et al. in order to provide the operation of an automatic service monitoring system.
Regarding claims 15, Spiro et al. disclose the second set of statistical metrics include means, standard deviations, minimums, maximums, or cardinalities associated with the second set of data features received as input by the machine learning model (e.g. para. [0108]). Spiro et al. fail to tech artificial intelligence (Al) algorithm. However, Bettaiah et al. teach the Al algorithm and the machine learning model are the same. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bettaiah et al. with the teaching of Spiro et al. in order to provide the operation of an automatic service monitoring system.
Allowable Subject Matter
Claims 3-4, 10-11,  and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 10, none of the prior art of record teaches or suggests wherein the computer-executable instructions are further executable to cause the processor to: identify anomalies in the first set of statistical metrics or in the second set of statistical metrics, based on the first set of statistical metrics or the second set of statistical metrics being above or below predetermined thresholds; and generate an alert that flags identified anomalies. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claims 4 and 20, none of the prior art of record teaches or suggests wherein the computer-executable instructions are further executable to cause the processor to: compare the second set of statistical metrics characterizing trends or distributions of input data associated with the machine learning model with baseline statistical metrics characterizing trends or distributions of training data associated with the machine learning model; and generate an alert based on the comparison, wherein the alert indicates that additional training of the machine learning model is recommended. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claims 11, none of the prior art of record teaches or suggests comparing, by the device, the second set of statistical metrics characterizing trends or distributions of input data associated with the deployed Al algorithm with baseline statistical metrics characterizing trends or distributions of training data associated with the deployed Al algorithm; and generating, by the device, an alert based on the comparison, wherein the alert indicates that additional training of the deployed Al algorithm is recommended. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 19, none of the prior art of record teaches or suggests wherein the program instructions are further executable to cause the processor to: determine whether the first statistical metrics or the second statistical metrics are outside of predefined value ranges; and transmit a warning based on determining that the first statistical metrics or the second statistical metrics are outside of the predefined value ranges. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862